UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark one) [X]Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2007 []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-49745 UNITED ESYSTEMS, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 91-2150635 (IRS Employer Identification No.) 15431 O’Neal Road Gulfport, MS39503 (Address of Principal Executive Offices) (228) 832-1597 (Issuer’s Telephone Number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX_ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:18,291,667 shares as of August10, 2007. Transitional Small Business Disclosure Format (check one): YesNoX UNITED ESYSTEMS, INC. FORM 10-QSB June30, 2007 INDEX Part I – Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Controls and Procedures 17 Part II – Other Information Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 -2- PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNITED ESYSTEMS, INC. CONSOLIDATED BALANCE SHEETS ASSETS June30, 2007 December31, 2006 (Unaudited) (Audited) CURRENTASSETS: Cash and Cash Equivalents $ 281,308 $ 384,830 Restricted Cash 805,952 826,647 Trade Receivables (net) 60,102 89,015 Prepaid Expenses and Other Assets 7,876 2,195 Total Current Assets 1,155,238 1,302,687 PROPERTY, PLANT AND EQUIPMENT, Net 77,871 66,015 OTHER ASSETS Deposits 62,620 12,620 $ 1,295,729 $ 1,381,322 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES ACH Settlements Payable $ 801,452 $ 823,147 Notes Payable 70,000 116,000 Accounts Payable and Accrued Liabilities 10,456 37,402 Customer Deposits 4,500 3,500 Total Current Liabilities 886,408 980,049 Total Liabilities 886,408 980,049 STOCKHOLDERS' EQUITY Common Stock - $.001 Par Value; 75,000,000 Shares Authorized, 18,291,667 Shares Issued and Outstanding at June 30, 2007, and December 31, 2006 18,292 18,292 Additional Paid-In Capital 49,440 49,440 Retained Earnings 341,589 333,541 Total Stockholders’ Equity 409,321 401,273 $ 1,295,729 $ 1,381,322 The accompanying notes are an integral part of these financial statements. -3- UNITED ESYSTEMS, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June30, Six Months Ended June30, 2007 2006 2007 2006 Revenues $ 332,657 $ 273,454 $ 636,764 $ 387,342 Cost of Revenues 195,929 135,675 377,890 186,146 Gross Profit 136,728 137,779 258,873 201,196 Expenses: Operating Personnel costs 33,273 29,165 58,328 51,720 Travel 2,666 2,461 9,478 7,309 Other 25,711 28,909 53,862 56,940 Total Operating Expenses 61,650 60,535 121,668 115,969 Selling, General & Administrative Personnel costs 18,762 18,750 47,551 35,481 Legal and accounting 19,085 40,374 30,905 50,346 Other 14,390 7,455 29,290 19,550 Total Selling, General & Administrative 52,237 66,579 107,746 105,377 Total Expenses 113,887 127,114 229,414 221,346 Income (Loss) from operations $ 22,841 $ 10,665 $ 29,459 $ (20,150 ) Other Income (expense): Interest Income 3,505 3,505 Interest Expense (1,931 ) (2,900 ) (4,564 ) (5,929 ) Other Expense (14,500 ) (14,500 ) Net Income before income taxes 6,410 11,270 10,395 (22,574 ) Income tax expense (benefit) 1,331 3,832 2,346 (6,645 ) Net Income (Loss) $ 5,079 $ 7,438 $ 8,049 $ (15,929 ) Net Income (Loss) per Share $ .01 $ .01 $ .01 $ (.01 ) Weighted Average Common Shares Outstanding 18,291,667 18,291,667 18,291,667 18,291,667 The accompanying notes are an integral part of these financial statements. -4- UNITED ESYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ 8,049 $ (15,929 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by (Used In) Operating Activities Depreciation and Amortization 13,386 16,203 Decrease (Increase) in Trade Receivables 28,913 (30,268 ) Increase in Prepaid Expenses and Other Assets (5,681 ) (4,392 ) Decrease in Commissions Receivable 207,505 Decrease in Other Receivables 414 Decrease in Restricted Cash 20,695 495,291 Decrease in ACH Settlements Payable (21,695 ) (495,291 ) Decrease in Accounts Payable and AccruedLiabilities (26,946 ) (2,671 ) Decrease in Commissions Payable (238,150 ) Increase in Customer Deposits 1,000 Net Cash Provided by (Used in) Operating Activities 17,721 (67,288 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of Property and Equipment (25,243 ) (8,505 ) Redemption of Certificate of Deposit 202,400 (Increase) Decrease in Deposits (50,000 ) 8,077 Net Cash (Used in) Provided by Investing Activities (75,243 ) 201,972 CASH FLOWS FROM FINANCING ACTIVITIES Principal paid on notes payable (46,000 ) (20,000 ) Net Cash Used in Financing Activities (46,000 ) (20,000 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (103,522 ) 114,684 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 384,830 146,296 CASH AND CASH EQUIVALENTS – END OF PERIOD $ 281,308 $ 260,980 SUPPLEMENTAL DISCLOSURES Cash Paid During the Period for Interest $ 4,564 $ 5,929 Cash Paid During the Period for Income Taxes $ 25,822 $ The accompanying notes are an integral part of these financial statements. -5- UNITED ESYTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTEA PLAN OF REORGANIZATION AND CONTRIBUTION AGREEMENT On March 30, 2005, Riverbend Telecom, Inc. (Riverbend) entered into an Agreement and Plan of Reorganization (the “Spin-Off Agreement”) between Riverbend and Riverbend Holdings, Inc. (Holdings), its wholly owned subsidiary, pursuant to which Riverbend transferred all of its assets, liabilities and other obligations to Holdings in consideration for Holdings common stock.In addition, Riverbend distributed all of Holdings common stock to the then-existing four Riverbend stockholders (the “Spin-Off”), on a pro rata basis, one share of Holdings common stock for each Riverbend share held by the stockholders.Holdings was formed for the purpose of effecting the reorganization of Riverbend and the subsequent distribution of all of the Holdings common stock to Riverbend’s current stockholders.Holdings had previously filed a Form 10-SB with the Securities and Exchange Commission regarding its common stock under Section 12(g) of the Securities Exchange Act of 1934. Upon consummation of the Spin-Off, Riverbend completed the contribution transaction with United Check Services, L.L.C. (United), a Louisiana limited liability company, according to the terms of a Contribution Agreement entered into on July14, 2004, as amended by a Letter Agreement dated August5, 2004 (collectively, the “Contribution Agreement”).Pursuant to the Contribution Agreement, the equity owners of United contributed all of their limited liability membership interests in United to Riverbend in exchange for 15,315,000 shares of Riverbend’s common stock.As a result of this transaction, United became a wholly-owned subsidiary of Riverbend, and the members of United became the majority stockholders of Riverbend, and the transaction was accounted for as a reverse acquisition.As a result of the Spin-Off, the current telecommunications business of Riverbend is now carried on by Holdings, and the automated clearing house services business of United is now carried on by Riverbend, through its 100% ownership interest of United. On June 13, 2005, Riverbend effected a name change from Riverbend Telecom, Inc. to United eSystems, Inc. to better reflect the change in business operations as a result of the consummation of the Plan of Reorganization and the Contribution. NOTEB SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS As described in Note A, UNITED ESYSTEMS, INC. (Company) serves as the holding company for United Check Services, L.L.C. (United).United provides automated clearing house (ACH) services to businesses throughout the United States.The Company’s operations center is located in Gulfport, Mississippi. BASIS OF PRESENTATION AND CONSOLIDATION The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, United Check Services, L.L.C.All significant intercompany balances and transactions have been eliminated in consolidation. -6- UNITED ESYTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of financial information for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. REVENUE RECOGNITION United charges customers a fee for its ACH services.For these transactions, United recognizes only the fees generated as revenue.United recognizes these fees as revenue when United has provided the service to its customers. Fees for ACH services are based on contractually determined rates with each individual customer.Settlements paid to customers for ACH transactions are submitted to the customer net of fees due to United. BASIS OF ACCOUNTING The books and records of the Company are kept on the accrual basis of accounting, whereby revenues are recognized when earned and expenses are recognized when incurred. PROPERTY AND EQUIPMENT Property and equipment are stated at cost less accumulated depreciation.Depreciation is computed using primarily straight-line methods over the estimated useful lives of the related assets, which ranges from three to seven years. INCOME TAXES Since United is a single-member L.L.C., it is treated as a disregarded entity for federal income tax reporting purposes.As such, the Company includes the revenues and expenses of United in its Federal income tax return. Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various balance sheet assets and liabilities and gives current recognition to change in tax rates and laws. ADVERTISING Advertising costs are charged to operations when incurred. STATEMENT OF CASH FLOW INFORMATION For purposes of the Consolidated Statements of Cash Flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. -7- UNITED ESYTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE C RESTRICTED CASH Restricted cash consists primarily of funds maintained in United’s primary bank account to facilitate ACH transactions.The Company has restricted this cash from operations in order to ensure that sufficient funds are maintained to process and settle customer’s ACH transactions. NOTE D NOTES PAYABLE In September of 2004, the two existing members of United agreed to take a distribution for the amount of undistributed earnings accumulated by United through June30, 2004, which amounted to $156,000.In order to ease the cash flow requirements on United, the members agreed to accept a note for the amount of the distribution.The amount of the distribution was combined with the amount of advances due to United’s members of $100,000, and notes payable due to United’s members for the total amount of $256,000 were established.The notes are unsecured, due on demand and require interest-only payments, at an annual percentage rate of 10%.As of June30, 2007, and December31, 2006, the outstanding principal balance of these notes was $70,000 and $116,000, respectively. NOTE E STOCK OPTIONS On March 30, 2005, the Company entered into a non-qualified stock option agreement, whereby the Company granted 312,000 options to its CFO.On February15, 2006, the Company entered into non-qualified stock option agreements with four key employees, granting a total of 90,000 options, which included 32,500 options to its CFO.All of the options have an exercise price of $.03 per share, and were fully vested as of the date of the grant.The option agreements terminate five years from the date they were granted.No options were exercised in 2007 or in 2006. NOTEF SIGNIFICANT CONCENTRATIONS RESTRICTED CASH At June 30, 2007 and December 31, 2006, the Company maintained a balance with a financial institution in excess of FDIC insured limits. MAJOR CUSTOMERS During the three months ended June 30, 2007, United had transactions with three customers that generated revenue exceeding 10% of the Company’s gross revenues.Revenue from these three customers was 22.1%, 21.3%, and 21.2% respectively.For the six months ended June 30, the Company had transactions with three customers that generated revenue exceeding 10% of the Company’s gross revenues.Revenue from these three customers was 21.3%, 22.1%, and 21.2% respectively.None of these customers were affiliated with the Company through common ownership. -8- UNITED ESYTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTEG COMMITMENTS OPERATING LEASES On May1, 2005, United entered into an agreement to lease office facilities at its present location.The lease term is for 36 months. NOTE H RELATED PARTY TRANSACTIONS As disclosed in Note D, the Company has notes payable totaling $70,000 at June30, 2007, and $116,000 at December31, 2006, due to majority stockholders of the Company for funds advanced to United in prior years and for the amount of the distributions due to the former members of United. NOTE I EARNINGS PER SHARE For earnings per share calculations, the weighted average common shares outstanding amounted to 18,291,667 for the six months ended June30, 2007 and 2006.Options to purchase 402,000 shares at $.03 per share were outstanding during the six months ended June30, 2007, and 2006, but were not included in the computation of diluted earnings per share because the options’ exercise price was greater than the estimated market price of the common shares. -9- Item 2. UNITED ESYSTEMS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION In this quarterly report on Form 10-QSB, we use the terms “Company,” “we,” “us” and “our” to refer to United eSystems, Inc. and its wholly owned subsidiary, United Check Services, LLC (“United”).We refer to our $.001 par value common stock as our common stock. Cautionary Statement About Forward-Looking Statements This quarterly report on Form 10-QSB contains forward-looking statements that are not statements of historical fact and may involve a number of risks and uncertainties.These statements relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable.These statements may also relate to our future prospects, developments and business strategies. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “will,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, in this quarterly report on Form 10-QSB to identify forward-looking statements.These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements.The following factors are among those that may cause actual results to differ materially from our forward-looking statements: • general economic and industry conditions; • our capital requirements and dependence on the sale of our equity securities; • our limited operating history; • intense industry competition; • fluctuations in the prevailing industry prices of check processing services; • shortages in availability of qualified personnel; • legal and financial implications of unexpected catastrophic events; • regulatory or legislative changes effecting check processing operations; • reliance on, and the ability to attract, key personnel; and • other factors including those discussed under Risk Factors in our annual report on Form 10-KSB. -10- You should keep in mind that any forward-looking statement made by us in this quarterly report on Form 10-QSB or elsewhere speaks only as of the date on which we make it.New risks and uncertainties arise from time to time, and it is impossible for us to predict these events or how they may affect us.We have no duty to, and do not intend to, update or revise the forward-looking statements in this quarterly report on Form 10-QSB after the date of this filing, except as may be required by law.In light of these risks and uncertainties, you should keep in mind that any forward-looking statement made in this quarterly report on Form 10-QSB or elsewhere might not occur. Executive Summary United eSystems, Inc. is an automated clearing house (“ACH”) service provider, engaged in the business of handling automated bank transactions.Also known as an ACH processor, we cater mostly to customers engaged in businesses that require significant volumes of electronic transactions.Such services include direct deposit payroll service, check clearing services, automatic direct debit services, and other electronic payment services. On March30, 2005, we entered into a spin-off agreement with Riverbend Holdings, Inc., our former wholly owned subsidiary, pursuant to which we transferred all of our assets, liabilities and other obligations to Holdings in consideration for Holdings common stock.In addition, we distributed all of Holdings common stock to our then-existing four (4) stockholders on a pro rata basis, one share of Holdings common stock for each share of our common stock held by the stockholders.Holdings was formed for the purpose of effecting our reorganization and the subsequent distribution of all of the Holdings common stock to our stockholders.Holdings filed a Form 10-SB with the Securities and Exchange Commission registering its common stock under Section 12(g) of the Securities Exchange Act of 1934. Upon consummation of the spin-off, we completed the contribution transaction with United Check Services, LLC, a Louisiana limited liability company, according to the terms of a contribution agreement entered into on July14, 2004, as amended by a letter agreement dated August5, 2004.Pursuant to the contribution agreement, the equity owners of United Check Services, Jeffery C. Swank and Paul J. Shovlain, contributed all of their limited liability membership interests in United Check Services to us in exchange for 15,315,000 shares of our common stock.As a result of this transaction, United Check Services became our wholly-owned subsidiary and Messrs. Swank and Shovlain became our majority stockholders.Our stockholders who, prior to the effective date of the contribution transaction owned 100% of our outstanding stock, immediately following the transaction, owned 12% of our issued and outstanding stock.Immediately following the transaction, Messrs. Swank and Shovlain owned approximately 88% of our outstanding stock. As a result of the spin-off, our former telecommunications business is carried on by Holdings, and the automated clearing house services business of United Check Services is now carried on by us, through our 100% ownership interest of United Check Services.Our pre-contribution stockholders own both our common stock and 100% of the Holdings common stock.We do not have any ownership interest in Holdings. Our pre-contribution officers and directors resigned as of March30, 2005 and were replaced by Jeffery C. Swank, Paul J. Shovlain and Walter Reid Green, Jr.United Check Services was a closely held limited liability company, and all of the membership interests were -11- owned by Jeffery C. Swank and Paul J. Shovlain.On May25, 2005, Mr. Shovlain resigned as director to pursue other business interests, and Ms.Monica Haab was appointed as a director until the next regular election of directors. As described above, as a result of the contribution agreement, pre-contribution stockholders’ ownership interest in us, which became the business of United, was substantially diluted.However, as a result of the spin-off and distribution of Holdings’ shares, our pre-contribution stockholders maintained their current ownership interest in our former telecommunications business as represented by the Holdings’ common stock that was distributed to all of the pre-contribution stockholders.Our former officers and directors are the officers and directors of Holdings and are responsible for the continued operation of the telecommunications business of Holdings. The spin-off agreement and the contribution agreement were approved by our stockholders at a special meeting held on March30, 2005. On June13, 2005, we effected a name change from Riverbend Telecom, Inc. to United eSystems, Inc. to better reflect our business operations.At this time, all of our business operations are conducted through our wholly owned subsidiary United Check Services, LLC. Results of Operations In this section, we provide more detailed information about our operating results and changes in financial position.This section should be read in conjunction with the financial statements and related notes included in this Form 10-QSB, and in conjunction with our Form 10-KSB previously filed for the year ended December 31, 2006. Three Months and Six Months Ended June30, 2007 compared to the Three Months and Six Months Ended June30, 2006 Our revenue is mostly generated by providing Automated Clearing House (ACH) processing services for business customers.We also provide electronic account verification services.The majority of our customers utilize our services to collect their gross receipts or accounts receivable electronically.However, ACH processing services may also be utilized for other purposes, including direct deposit of employee payroll, employee travel advances, and intercompany transfers.We recognize revenue upon completion of the service being provided. For the three months ended June30, 2007, revenues were $332,657, compare to $273,454 for the three months ended June30, 2006, representing an increase of $59,203, or approximately 21.6%.For the six months ended June30, 2007, revenues were $636,764, compared to $387,342 for the six months ended June30, 2006, representing an increase of $249,422, or approximately 64.4%.Such increases are primarily related to the addition of new customers obtained primarily from independent sales representatives. Cost of revenues includes the costs incurred in conjunction with the items processed.These costs include the direct transactional costs incurred for ACH processing and account verification services, plus the direct costs associated with client activation and the utilization of our ACH processing software. -12- For the three months ended June30, 2007, cost of revenues was $195,929, compared to $135,675 for the three months ended June30, 2006, representing an increase of $60,254, or approximately 44.4%.For the six months ended June30, 2007, cost of revenues was $377,890, compared to $186,146 for the six months ended June30, 2006, representing an increase of $191,744, or approximately 103%.The overall increase in cost of revenues is mostly attributable to the increase in revenues as previously described.During the current year we increased our utilization of commissioned sales agents, and began utilizing third party services to supplement our underwriting. The increase in cost of revenues in the current quarter and the six months ended June 30, 2007, reflects a higher volume of ACH transactions processed at more competitive pricing, together with the utilization of independent sales organizations (ISO’s) compared to the same quarter in the prior year.During 2006, and continuing in 2007, we obtained a greater portion of our business through the use of ISO’s which provide completed merchant applications and receive commissions based upon the actual fees we generate from these accounts.As a result, our direct processing costs have increased as a percentage of revenues compared to the same periods in the prior year. For the three months ended June30, 2007, gross profit was $136,728, compared to $137,779 for the three months ended June30, 2006, representing an decrease of $1,051, or approximately 1%.For the six months ended June30, 2007, gross profit was $258,873, compared to $201,196 for the six months ended June30, 2006, representing an increase of $57,677, or approximately 28.7%.The decrease in gross profits for the three months ended June 30, 2007, is immaterial and reflects marginal differences between our operations for the current quarter compared to the same period in the prior year.The increase in gross profits for the six months ended June 30, 2007, is attributable to producing a greater volume of business, but at a reduced gross margin compared to the same period in the prior year.We began increasing our utilization of ISO’s in 2006 during a time when we were also reducing pricing to several existing accounts in order to remain competitive. Operating expenses include costs of personnel, computers, supplies, internet services, delivery charges, telecommunications expenses, travel, and other costs associated with the Company’s ACH processing operations.For the three months ended June30, 2007, operating expenses were $61,650, compared to $60,535 for the three months ended June30, 2006, representing an increase of $1,115, or approximately 1.8%.Such increases related mostly to increases in personnel costs of $4,108 and travel of $205, partially offset by reductions in other operating expenses of $3,198.The reductions in other operating costs consists primarily of decreases in computer expenses of $1,589, dues of $385, insurance of $590, and rental expenses of $600.Increases in operating personnel and travel costs reflect the greater volume of business we conducted in the current period compared to same period in the prior year.We reduced our computer expenses in conjunction with upgrades to our workstations and our file server system which required less repairs and maintenance.We discontinued membership in certain trade associations which are now handled by our ISO’s, and reduced rental costs associated with moving our remote hosted file servers from New Orleans, Louisiana to Atlanta, Georgia. -13- For the six months ended June30, 2007, operating expenses were $121,668, compared to $115,969 for the six months ended June30, 2006, representing an increase of $5,699, or approximately 4.9%.This increase reflects the increase in our operating staff and increased occupancy costs associated with our processing facility, partially offset by reductions in computer expenses and certain non-recurring bank fees that occurred in same quarter in the prior year. For the three months ended June30, 2007, the Company’s selling, general, and administrative expenses were $52,237, compared to $66,579 for the three months ended June30, 2006, representing a decrease of $14,342, or approximately 21%.This decrease is mostly due to reductions in legal and accounting of $21,289, partially offset by increases in other expenses of $6,935. We incurred greater legal costs during the three months ended June 30, 2006, in conjunction with our prior litigation with Community Loans of America, which is discussed in more detail in our Form 10-KSB for the year ended December 31, 2006.The $6,935 increase in other expenses relate primarily to advertising expenses of $3,920 and marketing expenses of $3,200.During the current quarter we began advertising in certain trade publications which are subscribed to by ISO’s.During the second quarter in the prior year, we had a temporary reduction in our internet marketing service which reduced these costs compared to the current quarter. For the six months ended June30, 2007, the Company’s selling, general, and administrative expenses were $107,746, compared to $105,377 for the six months ended June30, 2006, representing an increase of $2,369, or approximately 2.2%.This increase is primarily due to the increase in personnel costs of $12,070, and other expenses of $9,740, partially offset by reductions in legal and accounting expenses of $19,441.Our personnel costs increased during the first quarter of 2007 compared to the prior year quarter related to certain marketing personnel we hired and then dismissed during the second quarter of 2007.The $9,740 increase in other expenses related mostly to increases in advertising of $4,489 and marketing of $5,200, as described earlier with respect to variances during the three months ended June 30, 2007.The reductions of $19,441 in legal and accounting expenses were attributable to higher costs in the prior year associated with our litigation against Community Loans of America as previously described. Other expense for both the three and six months ended June 30, 2007, consists of the cost of uncollected returned ACH transactions previously paid to one of our customers that discontinued operations and for which we are unable to collect.Such reductions to net income occur infrequently and in our opinion are not of a normal recurring nature.Taking this into account, our net operating results actually improved for the three months and the six months ended June 30, 2007, compared to the same periods in the prior year.As previously described, the improvement in these results is mostly attributable to increases in the volume of business we conduct through the increased utilization of ISO’s compared to the prior year. Net income for the three months ended June30, 2007, was $5,079 compared to $7,438 for the three months ended June30, 2006, representing a decrease of $2,359, or approximately 31.7%.For the six months ended June30, 2007, our net income was $8,049 compared to a net loss of $15,929 for the six months ended June30, 2006, representing an increase of $23,978.The improvement in these results is mostly attributable to increases in the volume of business we conduct through the increased utilization of ISO’s compared to the prior year. -14- Liquidity and Capital Resources Per the Company’s Consolidated Statements of Cash Flows, net cash provided by operating activities for the six months ended June30, 2007, was $17,721, compared to net cash used in operating activities of $67,288 for the six months ended June30, 2006, or an increase of $85,009.This increase is mostly due to the increase in net income of $23,978, together with various adjustments necessary to reconcile net income to net cash used in operations for each of the respective periods reported. For the six months ended June 30, 2007, adjustments increasing our net income of $8,049 included the decrease in trade receivables of $28,913, offset by adjustments that decreased our net income, such as the increase in prepaid expenses of $5,681 and the decrease in accounts payable and accrued liabilities of $26,946.The increase in net income was mostly attributable to increases in the volume of business we conducted compared to the same period in the prior year, as previously described.The increase in prepaid expenses relate mostly to prepaid insurance.The reductions in accounts payable and accrued liabilities relate mostly to payments for income taxes. For the six months ended June 30, 2007, adjustments that further increased our net loss of $15,929 included an increase in trade receivables of $30,268, an increase in other assets of $4,392, a decrease in accounts payable and accrued liabilities of $2,671, and the net effect of $30,645 resulting from a decrease of $238,150 in commissions payable partially offset by a decrease of $207,505 in commissions receivable.The increases to prepaid expenses related mostly to association dues.The reduction in accounts payable and accrued liabilities was related to a change in the way we paid some of our vendors which reduced turnaround time with these payments.The net effect of the commissions receivable and payable also related to certain timing differences at the end of the prior year between the receipt of gross commissions and the remittance of them to sales representatives related to certain referral fee programs that were discontinued early in 2006. Net Cash used in investing activities was $75,243 for the six months ended June30, 2007, compared to cash provided by investing activities of $201,972 for the six months ended June 30, 2006.Cash used in investing activities for the six months ended June 30, 2007, consisted primarily of cash used in the acquisition of property and equipment and increases in deposits we placed on hand with one of our processing banks to secure higher volumes of ACH processing services.Cash provided by investing activities for the six months ended June 30, 2006, consisted primarily of proceeds from the redemption of a certificate of deposit. Net Cash used in financing activities was $46,000 for the six months ended June30, 2007, compared $20,000 for the six months ended June30, 2006, representing an increase of $26,000 in principal payments made on notes payable to the majority shareholders. As described in Note A of our financial statements included in this report, and in our Form 10-KSB for the year ended December 31, 2006, on July14, 2004, United executed a Contribution Agreement to effect a reverse acquisition with Riverbend Telecom, Inc., a reporting company under the Securities and Exchange Act of 1934, for the purpose of becoming a public company to enhance the planned expansion of our operations.On this date, the members of United agreed to take a distribution for the amount of undistributed earnings accumulated by us through July14, 2004, which amounted to $156,000.In order to ease our cash flow requirements, the members agreed to accept a note for the amount of the distribution.The -15- amount of the distribution was combined with the amount of advances due to the members of $100,000, and notes payable due to the members, and now our principal shareholders, for the total amount of $256,000 were established.The notes require monthly interest-only payments at an annual percentage rate of 10% and are due on demand.As of June 30, 2007, and December 31, 2006, the principal balance of these notes was $70,000 and $116,000, respectively.Interest paid for the six months ended June 30, 2007, and June 30, 2006, of $4,564 and $5,929 respectively, relate to these notes payable. To date the Company has financed its capital expenditure needs from cash flows generated from its operations.At this time, management believes it has sufficient operations and existing non-restricted cash to fund its needs for the next twelve months.Furthermore, our business has traditionally been seasonal, with the first calendar quarter typically resulting in the lowest revenue and the fourth calendar quarter typically our highest quarterly revenue. Our future expansion is planned from two sources.First, we plan to continue to expand our use of independent sales organizations (ISO’s) to assist in the growth of our ACH and verification service business.While there are costs associated with this increase, the majority of additional sales costs will be funded through the additional sales produced from these selling activities.We have and plan to continue to structure our sales compensation plans based on commissions only, and employ the use of independent sales representatives already engaged in selling financial products and/or services that are complementary to ACH services.During the quarter ended March 31, 2007, we retained the services of a sales account manager to begin overseeing our ISO programs and to develop new methods of obtaining ACH service business.This manager did not meet our expectations and was terminated during the quarter ended June 30, 2007.Although this expenditure did have a negative impact on our operating results, we were able to fund this internally and still maintain profitable operations.Accordingly, we believe we can continue to expand our sales activities from our internally generated cash flow. Second, we believe we will also expand future operations through acquisitions which are accretive to our current earnings.Going forward, we expect our public company status to enhance our ability to attract qualified personnel, obtain additional working capital, and facilitate acquisitions more effectively than could be accomplished by remaining a private, closely-held entity.At this time, however, we have no understanding, arrangement or agreement to make any acquisitions. As disclosed in Note F of our financial statements included with this report, we have disclosed certain concentrations with significant customers.During the three months ended June 30, 2007, we had transactions with three customers that generated revenue exceeding 10% of our gross revenues.Revenue from these three customers was 22.1%, 21.3%, and 21.2% respectively.For the six months ended June 30, 2007, the Company had transactions with three customers that generated revenue exceeding 10% of the Company’s gross revenues.Revenue from these three customers was 21.3%, 22.1%, and 21.2% respectively.None of these customers were affiliated with the Company through common ownership. Inflation Inflation has not had a material effect on the operations of the Company in the past.At the present time there is a substantial doubt that such conditions will adversely effect the Company for the foreseeable future. -16- ITEM 3.CONTROLS AND PROCEDURES (a)Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”). Based on this evaluation, our management, including our CEO and our CFO, concluded that our disclosure controls and procedures were effective as of the end of the period covered by this quarterly report on Form 10-QSB, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act (i)is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii)is accumulated and communicated to our management, including our CEO and our CFO, as appropriate, to allow timely decisions regarding required disclosure. (b)Changes in internal control over financing reporting There were no changes in the Company’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that occurred during the quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. -17- PART II – OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS. Not Applicable ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. Not Applicable ITEM3. DEFAULT UPON SENIOR SECURITIES. Not Applicable ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not Applicable ITEM5. OTHER INFORMATION. Not Applicable -18- ITEM6. EXHIBITS (a) Exhibits 31.1 Principal Executive Officer Certification under Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Principal Financial Officer Certification under Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Principal Executive Officer Certification under Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Principal Financial Officer Certification under Section 906 of the Sarbanes-Oxley Act of 2002 -19- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNITED ESYSTEMS, INC. Date:August14, 2007 By: /s/ Jeffery C. Swank Jeffery C. Swank Chief Executive Officer and President (Principal Executive Officer) Date:August14, 2007 By: /s/ Walter Reid Green, Jr. Walter Reid Green, Jr. Chief Financial Officer (Principal Financial Officer) -20-
